This is the fifth case at least, in our own Reports, in which it is decided: 1. That a debtor owing two or more debts to the same creditor, and making a payment, may at the time direct the application of it.
2. If the debtor does not direct the application at the time, the creditor may make it.
3. If neither debtor or creditor makes it, then the law will apply it to that debt for which the creditor's security is most precarious. Moss v.Adams, 4 Ired. Eq., 42; Ramseur v. Thomas, 10 Ired., 165; State v. Thomas, 11 Ired., 251; Jenkins v. Beal, 70 N.C. 440.
There is no error.
PER CURIAM.                           Judgment affirmed. *Page 94